DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the interior portion" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the interior portion” is interpreted to be the same feature as the “second core material”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cater et al. (US 2018/0070465 A1).

Regarding claim 1, Cater discloses a housing of an electronic device (Fig. 1 element 100), comprising: 
a metal shell (Fig. 6A element 122 as described in Paragraphs [0003] and [0038]) including a first material having a first set of material properties (wherein the metal as described inherently has a set of material properties) and a surface having a substantially curved shape (as shown in Fig. 6a), the surface at least partially defining an exterior surface of the electronic device (as shown in Fig. 2); and 
an interior portion (Fig. 6A element 146) including a second material (wherein the second material is described as a resin material in Paragraph [0046]) having a second set of material properties independent of the first set of material properties (wherein a resin material will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum) and at least partially defining a feature (as shown in Figs. 6A-6C), the interior portion being bonded to the metal shell (as described in Paragraph [0046]) and disposed interior to the surface (as shown in Fig. 6A).

Regarding claim 3, Cater discloses the housing as set forth in claim 1 above and further wherein the interior portion at least partially defines an interior volume of the electronic device (wherein element 146 is shown to define a portion of the interior side of housing shell 102, and therefore must at least partially define the interior volume of the device encompassed by the shell).

Regarding claim 4, Cater discloses the housing as set forth in claim 1 above and further wherein the housing is positioned around a periphery of the electronic device and the surface at least partially defines a peripheral surface of the electronic device (as shown in Fig. 1 wherein the housing forms the peripheral surface of the electronic device).

Regarding claim 5, Cater discloses the housing as set forth in claim 1 above and further wherein the interior portion is bonded to the metal shell by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Paragraph [0046] wherein injection molding is considered as a mechanical engagement).  It is noted by the examiner that the bonding of the inner portion to the metal shell is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113. 

Regarding claim 6, Cater discloses the housing as set forth in claim 1 above and further comprising an intermediate polymer layer (Fig. 6B element 136) disposed between the metal shell and the interior portion, the intermediate polymer layer bonding the interior portion to the metal shell (as discussed in Paragraph [0043]).

Regarding claim 17, Cater discloses a component for an electronic device (Fig. 1 element 100), comprising: a pre-formed portion (Fig. 1 element 122) including a first material (as discussed in Paragraph [0038]) having a first material property (wherein the metal as described inherently has a set of material properties) to a second portion (Fig. 6A at element 146) including a second material (wherein the second material is described as a resin material in Paragraph [0046]) having a second material property independent of the first material property (wherein a resin material will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum) which forms a unitary body (as shown in Figs. 6A-6C); and having one or more features formed in the second portion (as shown in Fig. 6A), which encompasses the method steps comprising: joining a pre-formed portion including a first material having a first material property to a second portion including a second material having a second material property independent of the first material property to form a unitary body; and forming one or more features in the second portion.

Regarding claim 21, Cater discloses a composite structure, comprising: a first shell material (Fig. 6A element 122 as described in Paragraphs [0003] and [0038]) having a first set of material properties (wherein the metal as described inherently has a set of material properties) and defining a curved surface (as shown in Fig. 6a), the curved surface at least partially defining an exterior portion of an electronic device (as shown in Fig. 2);
and a second core material (Fig. 6A element 146) having a second set of material properties independent of the first set of material properties (wherein the second material is described as a resin material in Paragraph [0046], wherein a resin material will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum) and at least partially defining an engagement feature (as shown in Figs. 6A-6C wherein element 146 is shown to be engaged with element 122, thus forming an engagement feature matching those of element 122), the interior portion being bonded to the first shell material and disposed interior to the curved surface (as shown in Fig. 6A).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claim 1 above, and further in view of Vadakkanmaruveedu et al. (US 2015/021267 A1).

Regarding claim 2, Cater discloses the housing as set forth in claim 1 above and further wherein the metal shell is preformed (as shown in Fig. 4 and discussed in Paragraph [0042] wherein the machining operations as disclosed to happen after a machinable material is bonded to the shell) and the interior portion and the shell form a substantially unitary body (as shown in Fig. 3E).
Prest does not expressly disclose wherein the metal shell has a thickness greater than about 25 microns.
Vadakkanmaruveedu teaches a shell having a thickness greater than about 25 micrometers (as discussed in Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shell having a thickness greater than 25 micrometers as taught by Vadakkanmaruveedu in the housing of Cater in order to have a shell that was strong enough to be formed entirely of one material (as discussed in Vadakkanmaruveedu Paragraph [0030]).  Further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater as applied to claim 1 above and further in view of Browning et al. (US 2013/0248219 A1).

Regarding claim 7, Cater discloses the housing as set forth in claim 1 above.
Cater does not expressly disclose wherein the first material comprises a first metal and the second material comprises a second metal different than the first material.
Browning teaches a housing wherein the first material comprises a first metal and the second material comprises a second metal different than the first material (as described in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two different metals for the first and second materials of the housing as taught by Browning in the housing of Cater in order to provide a more corrosion resistant, durable, or harder material property on the outer surface of the housing (as suggested by Browning Paragraph [0017]).


Claims 8-10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1).

Regarding claim 8, Cater discloses a component for an electronic device (Fig. 1 element 100), comprising: 
a metal outer portion (Fig. 6A element 122 as described in Paragraphs [0003] and [0038]) including a first material having a first set of material properties (wherein the metal as described inherently has a set of material properties), and at least partially defining an exterior surface of the electronic device (as shown in Fig. 6A); 
and an inner portion (Fig. 6A element 146) bonded to the outer portion (as discussed in Paragraph [0046]) and including a second material having a second set of material properties independent of the first set of material properties (wherein the second material is described as a resin material in Paragraph [0046] will inherently have a set of material properties, and said material properties of the resin material are known to be different from those of a metal such as aluminum), the inner portion at least partially defining a feature (as shown in Figs. 6A-6C); 
wherein the inner portion and the pre-formed outer portion form a substantially unitary body (as shown in Figs. 6A).
Cater does not expressly disclose the outer portion having a thickness greater than about 25 microns.
Vadakkanmaruveedu teaches an outer portion having a thickness greater than about 25 micrometers (as discussed in Paragraph [0030]).
(as discussed in Vadakkanmaruveedu Paragraph [0030]).  Further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 9, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature comprises one or more of a protrusion (as shown in Cater Fig. 6A), a recess (as shown in Cater Fig. 6A), an aperture, and a cavity.

Regarding claim 10, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature includes an attachment feature for a component of the electronic device (Cater Fig. 9 through B-B and Fig. 10B element 322, as discussed in Cater Paragraph [0063]).

Regarding claim 12, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the inner portion is bonded to the pre-formed outer portion by welding, brazing, diffusion bonding, or mechanical engagement (as discussed in Cater Paragraph [0046] wherein injection molding is considered as a mechanical engagement).  It is noted by the examiner that the bonding of the inner portion to the metal shell is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113. 

Regarding claim 16, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above and further wherein the feature is defined by both the inner portion and the pre-formed outer portion (as shown in Cater Fig. 9 and Fig. 10B as elements 322).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater in view of Vadakkanmaruveedu as applied to claim 8 above and further in view of Browning et al. (US 2013/0248219 A1).

Regarding claim 11, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.

Browning teaches a component wherein the first material comprises steel, aluminum, or titanium and the second material comprises copper, aluminum, or steel that is different than the first material (as discussed in Paragraph [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two different metals for the first and second materials of the housing as taught by Browning in the housing of Cater in order to provide a more corrosion resistant, durable, or harder material property on the outer surface of the housing (as suggested by Browning Paragraph [0017]).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) as applied to claims 1 and 17 above, and further in view of Tatebe (US 2012/0250250 A1).

Regarding claim 19, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises providing an intermediate layer between pre-formed portion and second portion.
Tatebe teaches joining a preformed portion (Fig. 2B element 202) and a second portion (Fig. 2B element 206) with an intermediate layer (Fig. 2B element 204) in between.
.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1) and further in view of Tatebe (US 2012/0250250 A1).

Regarding claim 14, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose further comprising an intermediate polymer layer disposed between and bonding the inner portion and the pre-formed outer portion.
Tatebe teaches an intermediate polymer layer (Fig. 2A element 206) disposed between and bonding the inner portion and the pre-formed outer portion (as shown in Fig. 4 wherein the internal structural components are equated to the inner portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an intermediate polymer layer between the inner portion and the outer portion as taught by Tatebe in the component of Cater in order to ensure secure bonding of the inner and outer portions.

Regarding claim 15, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.

Tatebe teaches an inner portion comprising two layers bonded together (Fig. 2B elements 204 and 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize two bonded layers for the inner portion as taught by Tatebe in the component of Cater in order to ensure secure bonding of the inner and outer portions, and further that in using such an inner portion, any feature formed through the inner portion would be the result of the layers cooperating to define the feature.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) in view of Vadakkanmaruveedu et al. (US 2015/021267 A1) as applied to claim 8 above, and further in view of Dabov (US 2010/0061040 A1).

Regarding claim 13, Cater in view of Vadakkanmaruveedu discloses the component as set forth in claim 8 above.
Cater does not expressly disclose wherein the inner portion is bonded to the pre-formed outer portion by die casting the inner portion into the pre-formed outer portion.
Dabov teaches die casting a components portions to form an integral component (as discussed in Paragraph [0090]).
It would have been obvious to one of ordinary skill in the art to bond the inner portion to the pre-formed outer portion by die casting the inner portion into the pre-.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cater et al. (US 2018/0070465 A1) as applied to claim 17 above, and further in view of Dabov (US 2010/0061040 A1).

Regarding claim 18, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises welding or brazing the second portion to the pre-formed portion.
Dabov teaches wherein joining comprises welding or brazing a second portion to a pre-formed portion (as discussed in Paragraphs [0040] and [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art to join the second portion into the pre-formed portion by welding or brazing as taught by Dabov in the method of Cater in order to simplify assembly by using industry standard methods well known in the art.

Regarding claim 20, Cater discloses the method as set forth in claim 17 above.
Cater does not expressly disclose wherein joining comprises die casting the second portion into the pre-formed portion.

It would have been obvious to one of ordinary skill in the art to join the second portion into the pre-formed portion by die casting as taught by Dabov in the method of Cater in order to form a seamless integral component and enhance the aesthetic of the integral component. 



Response to Arguments

Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. The applicant has argued that the Cater reference does not disclose a “feature” configured to engage other features of the exterior portion or to receive or couple to other components of the device.  The examiner points out that the claims as filed do not require the “feature” to be configured to engage or to couple to any other components, and further that as shown in Fig. 6A, and as noted by the applicant on Page 8 of the aforementioned arguments, the Cater reference discloses element 146 “engages with housing parts 124 and 122…”, thus providing an engagement feature and being likewise engaged, bonded, or coupled with these other features.
The examiner notes that the applicant’s remarks regarding rejections of the additional claims have been reviewed and considered and are found to be dependent .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841